Title: 1783. Paris January 1.
From: Adams, John
To: 


       Went to Versailles, made my Visit and Compliments of the Season to M. Le C. de Vergennes and delivered him a Copy of our Treaty and Convention with the States General. He received me with Politeness, made me the Compliments of the Season, tres sincerement, and was sensibly obliged to me for the Copies and invited me to dine.
       I went to see the Ceremony of the Knights of the St. Esprit, in the Chappell, where the Queen shone in great Splendour, dined with an immense Company at the Comtes and returned to Paris.
       One of these first days of January I had a Conversation with Mr. Benjamin Vaughan, upon the Liberty of Navigation as claimed by the confederated neutral Powers and the Dutch. Shewed him the Necessity England was in, of acceeding to it, and the Importance of doing it soon that they might have it to say, that they had arranged their Affairs with the Dutch, as well as with the United States.
       He said he saw the Importance, of pulling at the hairs one by one, when you could not pull out the whole Tail at once. That he had written and would write again to my Lord Shelburne upon the Subject: but says he you can not blame us for endeavouring, to cary this point to Market, and get Something by it. We can not prevent the French from getting some Territory in the East Indies more than they had and perhaps We may buy this of the Dutch for this Point.
       The same day I called upon Mr. Jay, and asked him to speak with Mr. Oswald upon the same Subject, called next upon Mr. Laurens and mentioned the same Idea to him, called at Mr. Oswalds to talk with him upon it, but he was gone out.
      